This cause is submitted on motion of defendant Fidelity Building Association, appellee herein, to dismiss the appeal on questions of law and fact on the ground that an appeal bond was not filed within the time the notice of appeal is required to be filed as provided in Section 12223-6, General Code.
The judgment from which an appeal was taken was filed with the clerk for journalization on February 23, 1949. The notice of appeal was filed on March 11, 1949. The last day on which the notice of appeal and bond were required to be filed was March 15, 1949. The bond was filed on March 23, 1949.
It appearing that the bond was not filed within the time notice of appeal was required to be filed, an appeal on questions of law and fact can not be maintained. Under Section 12223-22, General Code, the appeal shall not be dismissed but shall stand as an appeal on questions of law.
The motion to dismiss the appeal on questions of law and fact will be sustained. The appeal shall stand for hearing as an appeal on questions of law. The defendants, appellants herein, will be required to file their bill of exceptions, assignments of error and briefs in conformity to the provisions of the Supplement to Rule VII.
Judgment accordingly.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur. *Page 283